Exhibit 10.6



VERIO

[Certain portions of this exhibit have been omitted pursuant to Rule 24b-2 and
are subject to a confidential treatment request. Copies of this exhibit
containing the omitted information have been filed separately with the
Securities and Exchange Commission. The omitted portions of this document are
marked with a ***.]



An NTT Communications Company





¨

NEW CUSTOMER

EXISTING CUSTOMER?



ý  

UPGRADE

¨  

ADD-ON

¨  

DOWNGRADE

¨  

RELOC

ý  

RENEWAL

SERVICES ORDERED

(see Attachments for detail)

ý

DED ACCESS 

¨

MDG SERVICES 

¨  

COLO

¨  

RAPID RO

¨  

MODULAR

¨  

POWER PKGS

ATTACHMENTS

ý  

Access

¨  

Colocation

¨  

CPE VPN

¨  

IP VPN

¨  

EMS

¨  

Intellisecurity

¨  

LoadBalancing

¨  

Mgd Storage

¨  

Secure Entrance

¨  

Server Config

¨  

Smart Content

¨  

Support Solution

¨  

IP Justification

¨  

BGP Request

¨  

Other  







PAYMENT INFORMATION

(please select from options below)

#1 ¨

 PERSONAL/CORPORATE CREDIT CARD?

Credit Card Type?

¨  

VISA

¨  

Master Card

¨  

Am EX

Card Holder Name

 

Credit Card#

 

Exp. Date

 

#2

 ¨  EFT?

Name on Bank Account?

 

Account Type

 

Bank Name & Address

 

Account #

 

Bank Routing #

 

#3

 ý  INVOICE

ý  

BY EMAIL

¨  

U.S. POSTAL SERVICE

 

TAX STATUS?

 

TAX ID # (IF EXEMPT)

 





COMPANY CONTACT INFORMATION

COMPANY NAME

Vital Stream

ARBOR #

45016121

CONTACT NAME

Dave Williams

ADDRESS

One Jenner, Suite 100

EMAIL

dwilliams@vitalstream.com

CITY

Irvine

STATE

CA

PHONE

949-743-2000

ZIP CODE

92618

COUNTRY

USA

MOBILE/PAGER

949-678-0291

FAX

 

 

 

CUSTOMER BILLING CONTACT INFORMATION

Billing Contact

Dave Williams

ADDRESS

One Jenner, Suite 100

EMAIL

dwilliams@vitalstream.com

CITY

Irvine

PHONE

949-743-2000

STATE

CA

MOBILE/PAGER

949-678-0291

ZIP CODE

92618

FAX

 

COUNTRY

USA

CUSTOMER TECHNICAL CONTACT & INSTALL INFORMATION

TECH CONTACT

Dave Williams



ADDRESS

See Notes



EMAIL

dwilliams@vitalstream.com



CITY

 

STATE

 

PHONE

949-743-2000



ZIP CODE

 

COUNTY

 

MOBILE/PAGER

 

COUNTRY

 

FAX

 

Do you have multiple new install locations?

¨ Yes ¨ No   How may?





SERVICE TERM & TOTAL CHARGES

TERM COMMITMENT

¨  

MONTHLY

¨  

12

¨  

24

¨  

36

¨  

OTHER_____________

BILLING FREQUENCY

ý  

MONTHLY

¨  

QUARTERLY

¨  

ANNUALLY

TOTAL ONE TIME INSTALLATION / SETUP/ EQUIPMENT CHARGES

$ 0

TOTAL MONTHLY RECURRING CHARGES

$ ***

Please review & sign the attached additional pages of the Service Order Form and
the attached appropriate contract(s). The Service Order is not effective until
the appropriate contract(s) has been signed by Customer and accepted by
NTT/VERIO as provided in the contract(s). In the event of a conflict between the
Service Order & the contract(s), the contract(s) shall govern.

SIGNED BY

/s/ David Williams

DATE

 

NTT/VERIO CONTACT INFORMATION

SALES REP

Farrah Kashef

BRANCH

Irvine

EMAIL

fkashef@verio.net

PHONE #

949-453-2324

Sales Engineer

Ray Rauch

BRANCH

Irvine

EMAIL

rrauch@verio.net

PHONE #

714-651-2097





--------------------------------------------------------------------------------









VERIO

[Certain portions of this exhibit have been omitted pursuant to Rule 24b-2 and
are subject to a confidential treatment request. Copies of this exhibit
containing the omitted information have been filed separately with the
Securities and Exchange Commission. The omitted portions of this document are
marked with a ***.]



An NTT Communications Company

 

Service Order Form





CUSTOMER NAME

94Vital Stream

ARBOR #

45016121

PRODUCT & SERVICES INFORMATION

PRODUCT
ID

PLAN
CODE


PRODUCT NAME


SETUP/NRC ($)


MRR ($)

EXCESS USAGE
($)                   %

Disc


BS_BURST


BS_B0***


*** Mbps Burstable Internet Access


  $ 0.00


  $***


  ***

 


Special_DA


BS_BO***


***Mbps Burstable Internet Access


  $ 0.00


  ***


  ***

 

 

 

 

  $

  $

  $

 

 

 

 

  $

  $

  $

 

 

 

 

  $

  $

  $

 

 

 

 

  $

  $

  $

 

 

 

 

  $

  $

  $

 

TOTAL SERVICE CHARGES     

  $

  $***





SOFTWARE & EQUIPMENT CHARGES & INFORMATION

PRODUCT
ID

PLAN
CODE


PRODUCT NAME


SETUP/NRC ($)


MRR ($)

 

 

 

  $

  $

 

 

 

  $

  $

 

 

 

  $

  $

 

 

 

  $

  $

TOTAL SOFTWARE & EQUIPMENT CHARGES

  $

  $

TELCO CHARGES & INFORMATION

TELCO CIRCUIT ORDERED BY

NTT/VERIO

TELCO VENDOR

Pacific Bell

POP ID

irvnca01

DEMARC LOCATION

 

ON SITE PHONE #

 

PRODUCT ID

PLAN CODE

PRODUCT NAME

SETUP/NRC ($)

MRR ($)

Local loop

 

OC12 Local loop charges in Irvine

  $ 0

  $***

BS_CKT

BS_CKT_PRT001G_SU

**** Mbps Ethernet Port Charge in Los Angeles

  $ 0

  $***

 

 

 

  $

  $

 

 

 

  $

  $

TOTAL TELCO CHARGES  

  $ 0

  $***

TOTAL CHARGES

SETUP/NRC ($)

MRR ($)

TOTAL ONE-TIME & MONTHLY CHARGES

  $ 0

  $***

 

 

 

  $

  $

 

 

 

  $

  $

 

 

 

  $

  $***

OTHER (IPs, BGP, E-RATE)


HOW MANY IP ADDRESSES REQUESTED?

use existing ones

(If more than 8, complete the IP Justification Form)

BGP
REQUESTED?

(If yes, complete BGP Request Form)

E-RATE CUSTOMER?

 

E-RATE STATUS?

 





--------------------------------------------------------------------------------









VERIO

[Certain portions of this exhibit have been omitted pursuant to Rule 24b-2 and
are subject to a confidential treatment request. Copies of this exhibit
containing the omitted information have been filed separately with the
Securities and Exchange Commission. The omitted portions of this document are
marked with a ***.]



An NTT Communications Company

 

Service Order Form





SPECIAL INSTRUCTIONS



This is an aggregate billing deal with two connections.
This contact will supercede customers existing LA / Irvine contract. This
contract term will expire on 5/14/05

1. *** Mbps burst to *** on the existing OC12 circuit in the Irvine POP: Address
8001 Irvine Center Drive, Suite 1200, Irvine, CA 92618

2. *** Mbps burst to *** Mbps on a gig-e port/connection at LA POP: Address 1200
W.7th, Los Angeles, CA 90017

3. The Parties agree that this Service Order Form is effective once it is signed
by VitalStream and accepted by BTT/VERIO and that the services set forth herein
shall be provided in accordance with the terms of the Internet Access Agreement
dated August 30, 2002 between the Parties.

